
	
		II
		112th CONGRESS
		1st Session
		S. 177
		IN THE SENATE OF THE UNITED STATES
		
			January 25
			 (legislative day, January 5), 2011
			Mrs. Boxer introduced
			 the following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To authorize the Secretary of the Interior to acquire the
		  Gold Hill Ranch in Coloma, California.
	
	
		1.Short titleThis Act may be cited as the
			 Gold Hill-Wakamatsu Preservation
			 Act.
		2.DefinitionsIn this Act:
			(1)Gold Hill
			 ranchThe term Gold Hill Ranch means the
			 approximately 272 acres of land located in Coloma, California, as generally
			 depicted on the map entitled Gold Hill–Wakamatsu Site and dated
			 May 7, 2009.
			(2)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			3.Gold Hill
			 Ranch
			(a)AcquisitionThe
			 Secretary may acquire the Gold Hill Ranch, including any interest in the Gold
			 Hill Ranch, by purchase from a willing seller with donated or appropriated
			 funds, donation, or exchange.
			(b)ManagementThe
			 Secretary shall manage any land or interest in land acquired under subsection
			 (a) in accordance with—
				(1)this Act;
				(2)the Federal Land
			 Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.); and
				(3)any other
			 applicable laws.
				(c)Cooperative
			 agreement
				(1)In
			 generalThe Secretary may enter into a cooperative agreement with
			 public or nonprofit entities to interpret the history of the Wakamatsu Tea and
			 Silk Farm Colony and related pioneer history associated with Japanese
			 immigration to the area, including the history of traditional Japanese crops
			 and farming practices and the contribution of those practices to the
			 agricultural economy of the State of California.
				(2)InclusionsThe
			 cooperative agreement referred to in paragraph (1) may include provisions for
			 the design and development of a visitor center to further public education and
			 interpretation of the Gold Hill Ranch.
				4.Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as are necessary to carry out this
			 Act.
		
